Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 1 of 45 PageID #: 10760



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   ASTRAZENECA AB and
   ASTRAZENECA PHARMACEUTICALS LP,

                     Plaintiffs,

   v.                                              CIVIL ACTION NO. 1:18CV193
                                                         (Judge Keeley)

   MYLAN PHARMACEUTICALS INC. and
   KINDEVA DRUG DELIVERY L.P.,

                     Defendants.
                                                   c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP

                                   I. BACKGROUND

         In   this    patent    infringement       action,    the   plaintiffs,

   AstraZeneca AB and AstraZeneca Pharmaceuticals LP (collectively,

   “AstraZeneca”), and the defendants, Mylan Pharmaceuticals Inc. and

   Kindeva    Drug   Delivery   L.P.1   (collectively,       “Mylan”),   dispute

   whether claims 9, 10, 13, and 14 of United States Patent No.

   7,759,328 (“the ’328 Patent”); claims 12, 13, 18, and 19 of United

   States Patent No. 8,143,239 (“the ’239 Patent”); and claims 10 and

   19 of United States Patent No. 8,575,137 (“the ’137 Patent”)

   (collectively, “the asserted claims” or the “patents-in-suit”) are



         1
         Although AstraZeneca originally included 3M Company as a
   defendant in this action, the parties stipulated to its dismissal
   because all activities related to the generic Symbicort® program
   under review by the FDA as ANDA No. 211699 were transferred from
   3M to Kindeva (Dkt. No. 386).
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 2 of 45 PageID #: 10761



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                    c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   valid and enforceable (Dkt. Nos. 285 at 4, 5; 286 at 4, 5; 390).2

   The asserted claims are associated with Symbicort®, AstraZeneca’s

   New Drug Application (“NDA”) product approved by the FDA as a

   treatment for asthma in patients six years of age and older, and as

   a   maintenance    treatment      in   patients   with    chronic   obstructive

   pulmonary disease (Dkt. Nos. 285 at 3, 4; 286 at 3, 4). Mylan has

   filed an Abbreviated New Drug Application (“ANDA”) seeking to

   engage in the commercial manufacture, use, or sale of generic

   versions of the two dosage forms of Symbicort®, prior to the

   expiration of the patents-in-suit.

         The Drug Price Competition and Patent Term Restoration Act of

   1984, Pub. L. No. 98-417, 98 Stat. 1585, otherwise known as the

   “Hatch-Waxman Act”, seeks to encourage “pioneering research and

   development of new drugs,” as well as the “production of low-cost,

   generic copies of those drugs.” Eli Lilly & Co. v. Teva. Pharm.

   USA, Inc., 557 F.3d 1346, 1348 (Fed. Cir. 2009). To that end, a

   manufacturer      may   obtain    Food   and   Drug   Administration    (“FDA”)

   approval to market a generic drug by making a certification that

   each patent     listed    in     the   FDA’s   Approved   Drug   Products with

         2
         All docket and page numbers refer to the numbers assigned
   by the Court’s electronic docket. Unless indicated otherwise, all
   docket numbers refer to Case No. 1:18CV193.

                                            2
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 3 of 45 PageID #: 10762



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                      1:18CV193
                                                                        c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   Therapeutic Equivalence Evaluations (“the Orange Book”) as covering

   the   NDA   drug   are    “invalid    or       will   not   be   infringed    by   the

   manufacture, use, or sale of the new generic drug for which the

   ANDA is submitted” (“paragraph IV certification”). Id. (citing 21

   U.S.C. § 355(j)(2)(A)(vii)(IV)). Upon receiving a paragraph IV

   certification,     a     patentee    may       sue    the   applicant   for   patent

   infringement within 45 days, thus delaying FDA approval of the

   ANDA. Id. (citing 21 U.S.C. § 355(j)(5)(B)(iii)).

         In this case, in which AstraZeneca has sued Mylan under the

   Hatch-Waxman Act for infringement of the patents-in-suit, the Court

   is    tasked   with      deciding     whether         the   asserted    claims     of

   AstraZeneca’s       patents         are        invalid      as    obvious      under

   35 U.S.C. § 113.3 As discussed below, the Court CONCLUDES that


         3
          Initially, four patents associated with Symbicort® were at
   issue in this case. These include U.S. Patent Nos. 7,759,328;
   8,143,239; 8,575,137; and 7,967,011 (the “’011 patent) (Dkt. No.
   1; Case No. 1:19CV203, Dkt. No. 1). On November 12, 2019,
   AstraZeneca amended its complaint to add infringement claims for
   U.S. Patent No. 10,166,247 (the “’247 patent”) (Dkt. No. 89), and
   deleted its previous claims related to the ’011 Patent from the
   amended complaint.

   Thereafter, on September 21, 2020, the parties stipulated to the
   dismissal of all claims, counterclaims, and defenses regarding
   the ’247 patent (Dkt. No. 349). Mylan also stipulated that their
   generic product infringed the ten asserted claims at issue and
   that AstraZeneca’s product, Symbicort®, embodied the claims. Id.

                                              3
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 4 of 45 PageID #: 10763



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.              1:18CV193
                                                                c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   Mylan has failed to demonstrate by clear and convincing evidence

   that the asserted claims of the patents-in-suit are invalid for

   obviousness.

                             II. FINDINGS OF FACT

   A.    The Parties, Jurisdiction, and Venue

         AstraZeneca AB is a corporation organized under the laws of

   Sweden,    with    its   principal     place   of    business    at   S-151

   85 Södertälje, Sweden. AstraZeneca Pharmaceuticals LP is a limited

   partnership organized under the laws of the State of Delaware, with

   its principal place of business at 1800 Concord Pike, Wilmington,

   Delaware 19803. Mylan Pharmaceuticals Inc. is a company organized

   under the laws of the State of West Virginia with its principal

   place of business at 781 Chestnut Ridge Road, Morgantown, West

   Virginia 26505. Kindeva Drug Delivery L.P. is a company organized

   under the laws of the State of Delaware, with a place of business

   at 42 Water Street, Building 75, St. Paul, Minnesota 55170. The

   Court has subject matter and personal jurisdiction, and venue is

   proper.



   Thus, based on the parties’ various stipulations, the only
   remaining issue at trial was whether the asserted claims are
   invalid as obvious under § 113.

                                        4
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 5 of 45 PageID #: 10764



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                    c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   B.    Factual and Procedural Background

         Because the asserted claims of the patents-in-suit recite a

   specific method for treating asthma and COPD, the Court begins its

   analysis with a brief discussion of these respiratory disorders,

   as well as a review of the development of the Symbicort® pMDI and

   the    relevant      prosecution     history   of        AstraZeneca’s    patent

   applications related to Symbicort®.

         1.    Asthma and COPD

               a.      Asthma

         Asthma “is a reversible inflammatory condition of the lungs.”

   (Trial Trans. 356:12-14). The reversibility of asthma is important

   as compared to other respiratory conditions, like COPD, where the

   changes may be fixed. Id. at 356:14-16. Any inflammation in the

   lungs can interfere with the exchange of carbon dioxide for oxygen.

   Id. at 356:17-21. This interference can lead to hypoxia (oxygen

   starvation), and death if not addressed. Id. at 356:19-23. An

   individual suffering an asthma attack will cough, wheeze, and

   experience       shortness   of    breath.   Id.    at    356:14-25,     357:1-2.

   Medications that control asthma symptoms target the actual site of

   the inflammation. Id. at 357:3-11.

         Of chief concern in an asthma attack is the airway obstruction

                                           5
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 6 of 45 PageID #: 10765



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                      1:18CV193
                                                                        c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   caused     by    this    inflammation,     which   may    be     triggered     by   the

   patient’s environment, allergies, or acute illness. Id. at 357:18-

   358:1. Mylan’s expert, Dr. Ulus Atasoy, analogized escalating lung

   inflammation in an asthma attack to a small snowball rolling down

   a hill, growing in intensity before potentially leading to severe

   asthma attack or death. Id. at 358:1-3. According to Dr. Atasoy,

   targeting this inflammation in the lungs results in a better chance

   of controlling the attack. Id. at 358:4-8. Inhaled corticosteroids

   (“ICS”) are used to reduce the inflammation in the lungs and the

   swelling and tightening of the airways. Id. at 358:9-11. Long-

   acting beta agonists (“LABAs”) are used to open the airways. Id. at

   358:11-13.

                   b.     COPD

         Unlike asthma, chronic obstructive pulmonary disease (“COPD”)

   is a fixed inflammatory condition of the lungs (Trial Trans.

   356:13-16).          Except   for   Symbicort®,    no    other    ICS   LABA    pMDIs

   indicated for COPD are available in the United States. Id. at

   836:5-7.

         2.        Development of Symbicort®

                   a.     Montreal Protocol

         The first pressurized metered dose inhalers launched in the

                                              6
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 7 of 45 PageID #: 10766



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.               1:18CV193
                                                                 c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   1950s used chlorofluorocarbon (“CFC”)-based propellants (Dkt. No.

   415 at 10). In 1989, however, the Montreal Protocol recognized CFCs

   as harmful to the environment. As a consequence, these types of

   propellants were phased out of production (DTX 1017, JTX 2403).

          In connection with that phase out, two consortia from several

   pharmaceutical companies were formed to generate safety data on the

   two hydrofluoroalkane (“HFA”) propellants identified as suitable

   for product use: HFA 134a and HFA 227 (JTX 2403.0048-49). The

   International Pharmaceutical Aerosols Consortium for Toxicology I

   (“IPACT I”) was formed in August 1990 to examine HFA 134a. Id.; see

   also    DTX    1017.60.    The   International     Pharmaceutical    Aerosols

   Consortium for Toxicology II (“IPACT II”) was formed in February

   1991 to study HFA 227. Id. As a result of those studies, in July

   1994, regulatory authorities approved the IPACT I toxicology data

   for HFA 134a as suitable for pMDI use. Later, in September 1995,

   the IPACT II data for HFA 227 was approved. Id.

                 b.    Delivery of Respiratory Drugs

          Several delivery systems are available to administer inhaled

   medications. These include nebulizers, dry powder inhalers (“DPI”),

   and pressurized metered dose inhalers (“pMDI”). Each of these

   systems       has   a   different   method   for   transporting     inhalable

                                          7
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 8 of 45 PageID #: 10767



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                    c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
   medications into a patient’s lungs.

         Nebulizers use pressurized air with a solution to breathe the

   medication into the lungs (Trial Trans. 359:8-11). Nebulizers are

   not portable and require regular cleaning. Id. at 105:18-20. Before

   the advent of metered dose inhalers and DPIs, these respiration

   treatments were the only maintenance treatment available, and they

   proved       challenging   for   young    asthmatics.     Id.   at   359:14-18.

   Nebulizers are now typically used only in hospital settings to

   administer emergency treatments for asthma attacks. Id. at 359:11-

   13.

         DPIs are breath-actuated and introduce a specific amount of

   dry powder formulation into a patient’s lungs. Id. at 360:5-9.

   In order to use DPIs, the patient must take a deep, fast breath.

   Id. at 360:10-11. But individuals experiencing a respiratory attack

   may not be able to produce such a breath. Id. at 360:11-13.

   Further, because treatment with a DPI depends on the respiratory

   force    a    patient   generates,   use     of   this   kind   of   inhaler   is

   challenging for young children, elderly individuals, and those with

   neurological impairments. Id. at 101:10-12; 360:13-16. If the

   patient cannot generate an adequate breath, the medicine will not

   be delivered to the lower airways. Id. at 832:8-11.

                                            8
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 9 of 45 PageID #: 10768



   ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                       1:18CV193
                                                                         c/w 1:19CV203

                  MEMORANDUM OPINION AND ORDER MAKING
        FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
     PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
          PMDIs contain gas which is liquified under pressure. Id. at

   106:21-22.        Mylan’s    formulation       expert,   Dr.    John    Pritchard,

   testified that using a pMDI is like operating a consumer aerosol;

   the patient presses a button on the can, “and the spray comes out.”

   Id. at 106:22-24. In contrast to a consumer aerosol, however, pMDIs

   have       a   metering   valve,   which   controls      the   dose    the   patient

   receives. Id. at 106:25, 107:1-5.

          According to Dr. Pritchard, newly diagnosed asthma patients

   are given Albuterol, a rescue medication,4 in a pMDI format. Id. at

   107:6-10. This is because the pMDI does not require a deep breath

   for an adequate dose. Id. at 107:8-11. The liquified gas held under

   pressure does all the work needed to get the medication into the

   patient’s lungs. Id. Dr. Pritchard believes that providing all

   newly diagnosed patients with an Albuterol pMDI rescue inhaler

   means that patients are familiar with these types of devices and

   need not learn how to use DPIs. Id. at 107:11-13.

          When patients use pMDIs, the inhaler is typically shaken



          4
         A rescue medication is different from a controller, or
   maintenance, therapy (Trial Trans. 830:13-15). A controller
   therapy is taken every day to manage a patient’s symptoms. Id.
   Symbicort® maintains its effect for twenty-four (24) hours when
   used twice per day. Id. at 834:22-25.

                                              9
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 10 of 45 PageID #:
                                  10769


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                    1:18CV193
                                                                    c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 before being placed into the mouth and actuated. Id. at 832:14-16.

 According     to      Dr.   Reynold     Panettieri,     AstraZeneca’s      expert

 clinician, it typically takes a patient about twenty seconds to

 actuate a pMDI after shaking it. Id. at 832:19-21. The optimal use

 of the inhaler also depends on a patient’s ability to coordinate

 actuating the inhaler and taking a breath. Id. at 832:22-833:3.

 Patients who are very young, very old, or cognitively impaired may

 experience some delay between shaking the inhaler and taking a

 breath.    Id.     Dr.    Panettieri    testified     that    it   is   critically

 important to the effective treatment of patients with asthma and

 COPD to deliver a consistent and reproducible dose of an inhaled

 drug into the patient’s lower airways. Id. at 833:10-17.

       3.    Prior Art

             a.        Mistry

       Mistry is the lead inventor on related foreign and United

 States patents and patent applications titled “Pressurized aerosol

 compositions” and directed primarily to polymers that work in HFA

 propellants      to      stabilize    pMDI    suspension     formulations.    (JTX

 2381.0001-2).

       The invention claimed in Mistry is:

       a pressurized aerosol composition . . . that comprises a

                                          10
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 11 of 45 PageID #:
                                  10770


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                      1:18CV193
                                                                      c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
        liquefied hydrofluoroalkane, a medicinal product in
        powder form dispersible therein and a polymer soluble in
        the liquefied hydrofluoroalkane, wherein the polymer
        includes repeating structural unites, the units being
        selected from units that contain an amide and units that
        contain an ester of a carboxylic acid.

 Id. at pp. 2-3.

        Relevant to the patents-in-suit, Mistry disclosed polymers

 soluble in HFA propellants. Id. at p. 2 (“We have now found,

 surprisingly, that certain polymers are both soluble in aerosol

 propellants         and     are    able        to     stabilize     pharmaceutical

 compositions.”). Mistry also disclosed preferred hydrofluoroalkanes

 of    HFA   134a,   HFA152a,      and   HFA    227.   Id.   at    p. 5.   Of   these,

 compositions including HFA 227 were particularly preferred. Id.

        Mistry particularly preferred a polymer containing 1-ethylene-

 pyrrolidin-2-one, i.e., polyvinylpyrrolidone (“PVP”). Id. at p. 3.

 Mistry found that a “wide variety of molecular weights” provided

 acceptable suspensions. Id. PVP is usually characterized by its K

 value, “where K is determined from measurements of viscosity using

 the    Fikentscher        equation.”    Id.    Mistry    particularly     preferred

 polymers with K values from 10 to 150, with a specific preference

 for 15 to 120. Id. “The particular K values and ranges that may be

 mentioned include 10-14, 15-18, 29-32, 88-100 and 115-125.” Id.


                                           11
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 12 of 45 PageID #:
                                  10771


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                        1:18CV193
                                                                        c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
       Mistry also disclosed polymers containing a carboxylic acid

 ester and repeating structural units such as polyvinyl acetate and

 copolymers of vinyl acetate and vinylpyrrolidone. Id. at pp. 3-4.

 It also included acrylic acid/methacrylate copolymers. Id. at p. 4.

 “The amount of polymer in the composition will depend on the active

 ingredient that is to be dispersed, its concentration and the

 particular polymer selected; however, in general the amount of

 polymer is from 0.00001 to 10% w/w, preferably 0.0001 to 5% w/w and

 especially 0.001 to 1% w/w.” Id.

       Lubricants      disclosed      by    Mistry      include       polyethoxylated

 compounds,    “especially       polyethylene          glycol    with      an     average

 molecular    weight    from    200   to    3000,”     with     400   to   2000     being

 preferred. Id. Mistry also disclosed polysorbates, alkyl aryl

 polyether     alcohols,       and    lubricating       excipients         like     fully

 halogenated    chlorofluorocarbons             of   high   molecular      weight     and

 medium-chain fatty acids. Id. A concentration from 0.01 to 4% w/w

 was preferred, with the most preferable being between 0.1 to 2%

 w/w. Id. at 4-5.

       Mistry contemplated numerous medicaments that may be dispersed

 in   a   propellant     mixture,       including       drugs     such      as     sodium

 cromoglycate, nedocromil sodium, inhaled steroids like budesonide,

                                           12
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 13 of 45 PageID #:
                                  10772


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                      1:18CV193
                                                                      c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 bronchodilators       like    salbutamol,          reproterol,    and   formoterol,

 anticholinergics, and combinations of two or more agents. Id. at 6.

 Mistry listed sodium cromoglycate and salbutamol as an example of

 a combination of two agents. Id.

            b.     Rogueda

       Rogueda disclosed a number of medicines, excipients, and

 lubricants     that   could     be    included       in   pMDIs   (JTX-2001.0170).

 Particularly relevant to the claims in this case, Rogueda used a

 series    of    control       samples       to    compare    directly       to   novel

 formulations.     Id.    at    p.    180.    Two    of    these   samples    included

 ingredients relevant to the claims at issue:

       C    Control 3: Formoterol Fumarate Dihydrate with PEG 1000

            and PVP K25 in a HFA 227 and 134a mix.

       C    Control 9: Budesonide with PEG 1000 and PVP K25 in HFA

            227.

 Id. at p. 189.

       Control     3     included      the        following    concentrations        of

 ingredients:

       Formoterol Fumarate Dihydrate: 0.0167% w/w
       PEG 1000: 0.1% w/w
       PVP K25: 0.001% w/w
       HFA 227: 25% w/w
       HFA 134a: to 100% w/w

                                             13
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 14 of 45 PageID #:
                                  10773


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP

 Id. at p. 195. Control 9 included the following concentrations of

 ingredients:

       Budesonide: 0.259% w/w
       PEG 1000: 0.3% w/w
       PVP K25: 0.001% w/w
       HFA 227: to 100% w/w

 Id.

       Rogueda found that samples prepared with HFA 134a were on

 average better than the ones prepared with HFA 227 due, primarily,

 to the differences in the chemicals’ densities. Id. at 197. The

 budesonide examples, when compared with controls 7, 8, and 9,

 demonstrated a drastic reduction in the amount of drug adhesion to

 the wall of the can. Id. The formoterol fumarate dihydrate examples

 3, 4, 8, and 11, when compared with controls 1, 2, and 3, showed

 similar drastic improvement over respective control samples. Id.

            c.    Intal and Tilade

       Intal and Tilade are mast cell stabilizer pMDI products

 intended   to   treat    asthma   and    were   approved   by   regulatory

 authorities5 prior to the priority date (Dkt. No. 415 at 10, Trial



       5
       Although marketed and sold in markets outside of the
 United States, Intal and Tilade were not approved by the FDA at
 the priority date (Trial Trans. at 700:4-7).

                                     14
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 15 of 45 PageID #:
                                  10774


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                    1:18CV193
                                                                    c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 Trans. at 700:13-14). Each product contains PVP, PEG, and an active

 ingredient suspended in propellant HFA 227. JTX 2376, JTX 2383.

 However, both Intal and Tilade use different grades of PVP and PEG

 from those used in the Symbicort® pMDI formulation (Dkt. No. 415 at

 11, 12). Additionally, both products use significantly higher doses

 of   their   active   ingredients     than    those   used    in    the   claimed

 formulation (Trial Trans. at 700:14-18).

        4.    Brief Summary of Prosecution History of Patents-In-Suit

        The Patent and Trademark Office (“PTO”) issued the patents-in-

 suit   after   considering,     inter   alia,      Mistry    and    Rogueda   and

 concluding     that   the   claims   were    not   obvious   (JTX    2023.0002,

 2001.0825, JTX2003.0328, JTX2005.0333). The PTO, however, rejected

 claims 1-12 of the ’328 patent as unpatentable over Meade et al and

 Weers et al. (JTX 2001.0327). “Meade teaches that the formoterol

 can exist in the form of formoterol fumarate . . . [and] that

 propellant gas such as HFA-227, co-solvent such as polyethylene

 glycol (PEG), and surfactants such as polyvinylpyrrolidone (PVP)

 can be added [to] the composition.” Id. The PTO also noted that

 Meade did not teach “(1) an exemplified pharmaceutical composition

 comprising budesonide, formoterol, HFA227, PEG, and PVP[,] and

 administering the composition to a patient having a respiratory

                                       15
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 16 of 45 PageID #:
                                  10775


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                  c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 disorder; (2) the instant types of PEG such as PEG 1000 and PVP

 such as PVP K25; [and] (3) the instant amounts of PVP and PEG.” Id.

       Weers taught that drugs such as budesonide and formoterol were

 administered to patients to treat respiratory disorders. Id. at pp.

 327-28. According to the PTO, it would have been obvious to “one

 having ordinary skill in the art to have modified the invention of

 Meade to additionally administer the pharmaceutical composition to

 a patient for the treatment of respiratory disease.” Id. at p. 328.

       The patent applicants, Drs. Nayna Govind and Maria Marlow (the

 “Applicants”), contended before the PTO that the claims were not

 obvious in light of the teachings of Meade and Weers. Id. at p.

 344. They    stressed   that   neither     Meade   nor   Weers    disclosed   a

 pharmaceutical composition containing PVP at a concentration of

 0.001% w/w, id., stating they had “in fact made the surprising

 discovery    that   0.001%     w/w   PVP    gave    ‘consistently      stable

 formulations over the required dose range, incorporating a wide

 range of concentrations of the active components, and at a much

 lower concentration than indicated in the prior art.’” Id. at p.

 345 (quoting Specification at page 2).

       The PTO ultimately rejected claims 1-3, 5-9, and 12 as obvious

 over Meade. Id. at p. 429. Claims 13 to 15 were added to this

                                      16
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 17 of 45 PageID #:
                                  10776


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                  c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 rejection, and the Examiner concluded that the Applicants had not

 shown the criticality of the invention comprising 0.001% w/w PVP.

 Id. at p. 430.

        On July 27, 2007, the Applicants appealed to the Board of

 Patent Appeals and Inferences from the final rejection of claims 1-

 3, 5-9, and 12-15. Id. at p. 434. After additional amendments and

 rejections, the Board Examiner allowed the claims because the

 “results provided      in     the   specification   on   pages   7-9   for   the

 stability of the instant composition overcomes any obviousness type

 rejection. . . . The claimed invention is specific to chemical

 components and amounts thereof.” Id. at p. 602.

        5.    Inter Partes Review

        On July 24, 2017, the PTO adjudicated a petition for inter

 partes review of claims 1-15 of the ’328 patent. Id. at p. 888.

 Pursuant to the “reasonable likelihood” standard of 35 U.S.C. §

 314(a), the Patent Trial and Appeal Board (“PTAB”) concluded that

 the petitioner had not established a reasonable likelihood that it

 would prevail in showing the unpatentability of “claims 1 and 4-15

 over the combined teachings of Mistry, Rogueda, and Carling because

 each    of   those   claims     requires    a   pharmaceutical    composition

 comprising formoterol fumarate dihydrate at a concentration of 0.09

                                        17
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 18 of 45 PageID #:
                                  10777


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                   1:18CV193
                                                                   c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 mg/ml in combination with specific values and concentrations and/or

 weight percentages of budesonide, PVP K25, and PEG 1000.” Id. at

 pp. 907-908.

       6.     The Asserted Claims

              a.     The ’328 Patent

       The   ’328     Patent,   filed     on   January    29,   2003,   is   titled

 “Composition for Inhalation,” and lists            Drs. Govind and Marlow as

 inventors (JTX 2023). The patent lists AstraZeneca AB as the

 assignee. The relevant claims of the patent are as follows:

       1.      A    pharmaceutical      composition      comprising     formoterol

 fumarate dihydrate, budesonide, 1,1,1,2,3,3,3-heptafluoropropane

 (HFA 227), PVP K25 (polyvinyl pyrrolidone with a nominal K-value

 of 25), and PEG-1000 (polyethylene glycol with an average molecular

 weight of 1,000), wherein the formoterol fumarate dihydrate is

 present at a concentration of 0.009 mg/ml, the budesonide is

 present at a concentration in the range of 1 mg/ml to 8 mg/ml, the

 PVP K25 is present at a concentration of 0.001% w/w, and the PEG-

 1000 is present at a concentration of 0.3% w/w.

       ...

       4.    A method of treating symptoms of a respiratory disorder,

 comprising        administering     to    a    patient    the    pharmaceutical

                                          18
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 19 of 45 PageID #:
                                  10778


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.               1:18CV193
                                                               c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 composition according to claim 1, wherein the respiratory disorder

 is asthma, rhinitis, or chronic obstructive pulmonary disease

 (COPD).

       ...

       9.     The method of claim 4, wherein the concentration of

 budesonide is 2 mg/ml.

       10. The method of claim 4, wherein the concentration of

 budesonide is 4 mg/ml.

       ...

       13.    A    pharmaceutical    composition   comprising     formoterol

 fumarate dihydrate, budesonide, HFA 227, PVP K25, and PEG-1000,

 wherein     the   formoterol    fumarate    dihydrate   is   present   at   a

 concentration      of   0.09   mg/ml, the   budesonide is present      at   a

 concentration of 2 mg/ml, the PVP K25 is present at a concentration

 of 0.001% w/w, and the PEG-1000 is present at a concentration of

 0.3% w/w.

       14.    A    pharmaceutical    composition   comprising     formoterol

 fumarate dihydrate, budesonide, HFA227, PVP K25, and PEG-1000,

 wherein     the   formoterol    fumarate    dihydrate   is   present   at   a

 concentration      of   0.09   mg/ml, the   budesonide is present      at   a

 concentration of 4 mg/ml, the PVP K25 is present at a concentration

                                       19
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 20 of 45 PageID #:
                                  10779


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.               1:18CV193
                                                               c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 of 0.001% w/w, and the PEG-1000 is present at a concentration of

 0.3% w/w.

       AstraZeneca     has   alleged   that   Mylan’s   ANDA   product   will

 infringe claims 9, 10, 13, and 14.

             b.     The ’239 Patent

       The ’239 Patent, filed on May 28, 2010, is titled “Composition

 for Inhalation,” and lists Drs. Govind and Marlow as inventors (JTX

 2024). The       patent   lists   AstraZeneca   AB   as the   assignee. The

 relevant claims of the patent are as follows:

       10. A pressurized metered dose inhaler containing a suspension

 composition comprising formoterol fumarate dihydrate in the form of

 particles; budesonide in the form of particles; 1,1,1,2,3,3,3-

 heptafluoropropane (HFA 227); PVP K25 (polyvinyl pyrrolidone with

 a nominal K-value of 25); and PEG-1000 (polyethylene glycol with an

 average molecular weight of 1,000); wherein the budesonide is

 present at a concentration in the range of 1 mg/ml to 8 mg/ml; the

 PVP K25 is present at a concentration of 0.001% w/w; and the PEG-

 1000 is present at a concentration of 0.3% w/w, and wherein an

 actuation of the inhaler delivers 4.5 µg formoterol fumarate

 dihydrate and 40 to 320 µg budesonide.

       ...

                                       20
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 21 of 45 PageID #:
                                  10780


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.              1:18CV193
                                                              c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
       12. The inhaler of claim 10, wherein an actuation of the

 inhaler delivers 80 µg budesonide.

       13. The inhaler of claim 10, wherein an actuation of the

 inhaler delivers 160 µg budesonide.

       ...

       16. A method of administering an inhalable composition to a

 patient, the method comprising

       providing a pressurized metered dose inhaler containing
       a suspension composition comprising formoterol fumarate
       dihydrate in the form of particles, budesonide in the
       form of particles, HFA 227, PVP K25, and PEG-1000,
       wherein the budesonide is present at a concentration in
       the range of 1 mg/ml to 8 mg/ml; the PVP K25 is present
       at a concentration of 0.001% w/w; and the PEG-1000 is
       present at a concentration of 0.3% w/w, and wherein an
       actuation of the inhaler delivers 4.5 µg formoterol
       fumarate dihydrate and 40 to 320 µg budesonide; and

 causing the patient to inhale the composition from the inhaler.

       ...

       18. The method of claim 16, wherein an actuation of the

 inhaler delivers 80 µg budesonide.

       19. The method of claim 16, wherein an actuation of the

 inhaler delivers 160 µg budesonide.

       AstraZeneca    has   alleged   that   Mylan’s   ANDA   product   will

 infringe claims 12, 13, 18, and 19.


                                      21
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 22 of 45 PageID #:
                                  10781


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                    1:18CV193
                                                                    c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
             c.     The ’137 Patent

       The   ’137    Patent,   filed   on     March     5,    2012,   is   titled

 “Composition for Inhalation,” and lists         Drs. Govind and Marlow as

 inventors (JTX 2021). The patent lists AstraZeneca AB as the

 assignee. The relevant claims of the patent are as follows:

       9.    A    pharmaceutical   suspension         composition      comprising

 formoterol fumarate dihydrate, budesonide, HFA 227, PVP K25, and

 PEG-1000, wherein the budesonide is present at a concentration in

 the range of 1 mg/ml to 8 mg/ml and the PVP K24 is present at a

 concentration of 0.001 w/w.

       10. The pharmaceutical suspension composition of claim 9,

 wherein the PEG-1000 is present at a concentration of 0.3% w/w.

       ...

       19. A method of treating a respiratory disorder, the method

 comprising administering the pharmaceutical suspension composition

 of claim 10 to a patient identified as in need of treatment with

 the composition.

       AstraZeneca     has   alleged   that   Mylan’s        ANDA   product   will

 infringe claims 10 and 19.




                                       22
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 23 of 45 PageID #:
                                  10782


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                     1:18CV193
                                                                     c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
       7.    Claim Construction

       On   August    12,    2020,    the    Court    construed    the   claim     term

 “0.001%,” which appears in several claims in the patents-in-suit,

 to have its ordinary and plain meaning (Dkt. No. 317). AstraZeneca

 argued that “0.001%” should be construed to have its plain meaning,

 which is “0.001%, expressed using one significant digit.” (Dkt. No.

 292 at 5). Mylan contended that “0.001%” meant “that precise

 number, with only minor variations” because AstraZeneca abandoned

 its proposed construction of “0.001%” during prosecution of the

 patents-in-suit (Dkt. No. 288 at 4). After reviewing the claim

 language, the patent specifications, and the prosecution history,

 the Court determined that AstraZeneca’s proposed construction was

 consistent    with    the    claim    language       and   specification    of    the

 patents-in-suit.

       Additionally,        while    the    parties    were   briefing     competing

 interpretations       of     the     term       “pharmaceutical     composition,”

 AstraZeneca agreed to adopt Mylan’s proposed construction of a

 “suspension    for    therapeutic          administration,”      rather    than    “a

 suspension that is suitable for therapeutic administration.” (Dkt.

 No. 320).



                                            23
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 24 of 45 PageID #:
                                  10783


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
                         III. CONCLUSIONS OF LAW

 A.    Applicable Legal Standards

       1.   Burden of Proof

       Each of the asserted claims is presumed to be valid. See 35

 U.S.C. § 282; Microsoft Corp. v. I4i Ltd. P’ship, 564 U.S. 91, 94,

 131 S.Ct. 2238, 2243 (2011); Novo Nordisk A/S v. Caraco Pharm.

 Labs., Ltd., 719 F.3d 1346, 1352 (Fed. Cir. 2013). Mylan thus bears

 the burden of proving invalidity by clear and convincing evidence.

 See 35 U.S.C. § 282 (“The burden of establishing invalidity of a

 patent or any claim thereof shall rest on the party asserting such

 invalidity.”); Microsoft Corp., 564 U.S. at 102, 131 S.Ct. at 2246

 (“[A] defendant raising an invalidity defense [bears] a heavy

 burden of persuasion, requiring proof of the defense by clear and

 convincing evidence.” (citation omitted) (internal quotation marks

 omitted)). “Clear and convincing evidence places in the fact finder

 ‘an abiding conviction that the truth of [the] factual contentions

 are highly probable.’” Procter & Gamble Co. v. Teva Pharm. USA,

 Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quoting Colorado v. New

 Mexico, 467 U.S. 310, 316, 104 S.Ct. 2433 (1984)).

       “The burden of proof never shifts to the patentee to prove

 validity.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1359 (Fed.

                                     24
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 25 of 45 PageID #:
                                  10784


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 Cir. 2007). But, when determining whether Mylan has met its burden

 of proof, the Court must consider all of the evidence presented at

 trial, including the testimony and evidence offered by AstraZeneca.

 See id. at 1360.

       2.   Obviousness

       A patent will not issue or may be invalidated if the subject

 matter of the patent is obvious.

       A patent may not be obtained . . . if the differences
       between the subject matter sought to be patented and the
       prior art are such that the subject matter as a whole
       would have been obvious at the time the invention was
       made to a person having ordinary skill in the art to
       which said subject matter pertains.

 35 U.S.C. § 103 (hereafter, “Section 103”). Obviousness is a

 question of law, which depends on several underlying factual

 inquiries. Richardson-Vicks Inc. v. Upjohn Co., 122 F.3d 1476, 1479

 (Fed. Cir. 1997).

       Under § 103, the scope and content of the prior art are
       to be determined; differences between the prior art and
       the claims at issue are to be ascertained; and the level
       of ordinary skill in the pertinent art resolved. Against
       this background, the obviousness or nonobviousness of the
       subject    matter    is   determined.   Such    secondary
       considerations as commercial success, long felt but
       unsolved needs, failure of others, etc. might be utilized
       to give light to the circumstances surrounding the origin
       of the subject matter sought to be patented.

 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406, 127 S.Ct. 1727

                                     25
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 26 of 45 PageID #:
                                  10785


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.               1:18CV193
                                                               c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 (2007) (quoting Graham v. John Deere Co., 383 U.S. 1, 17-18, 86 S.

 Ct. 684 (1966)). “[W]hile an analysis of any teaching, suggestion,

 or motivation to combine known elements is useful to an obviousness

 analysis, the overall obviousness inquiry must be expansive and

 flexible.” In re Cyclobenzaprine Hydrochloride Extended-Release

 Capsule Patent Litigation, 676 F.3d 1063, 1069 (Fed. Cir. 2012)

 (citing KSR, 550 U.S. at 415, 419, 127 S.Ct. 1727).

       “To render a claim obvious, prior art cannot be ‘vague’ and

 must collectively, although not explicitly, guide an artisan of

 ordinary skill toward a particular solution.” Unigene Labs., Inc.

 v. Apotex, Inc., 655 F.3d 1352, 1361 (Fed. Cir. 2011) (citing Bayer

 Schering Pharm. AG v. Barr Labs., Inc., 575 F.3d 1341, 1347 (Fed.

 Cir. 2009)). “[M]ost inventions that are obvious were also obvious

 to try,” and a “combination is only obvious to try if a person of

 ordinary skill has a ‘good reason to pursue the known options.’”

 Unigene, citing KSR, 550 U.S. at 421. “When a field is unreduced by

 direction   of   the   prior   art,’    and   when   prior   art   gives   ‘no

 indication of which parameters were critical or no direction as to

 which of many possible choices is likely to be successful, an

 invention is not obvious to try.’” Unigene, quoting Bayer Schering,

 575 F.3d at 1347 (additional citations omitted).

                                        26
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 27 of 45 PageID #:
                                  10786


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 B.    Defining the Level of Ordinary Skill in the Art

       Determining who constitutes a person of ordinary skill in the

 art (“POSA”) is a factual question involving a two-step inquiry to

 determine (1) what exactly is that “relevant art” at issue, and

 (2) who qualifies as a “person of ordinary skill” in that art. Seed

 Research Equip. Solutions, LLC v. Gary W. Clem, Inc., No. 09-01282-

 EFM-KGG 2011 WL 5024351, at *3 (D. Kan. Oct. 20, 2011) (citing

 Arachnid, Inc. v. Merit Indus., Inc., 201 F. Supp. 2d 833, 888

 (N.D. Ill. 2002).

       Regarding patents, “art” is defined as “[a] field of useful

 endeavor.”    Art,   Black’s   Law   Dictionary   (11th   ed.   2019)   And

 “relevant art” is the “[a]rt to which one can reasonably be

 expected to look for a solution to the problem that a patented

 device tries to solve.” Id. “The relevant art is defined by the

 nature of the problem confronting the would-be inventor.” Ryko Mfg.

 Co. v. Nu-Star, Inc., 950 F.2d 714, 716 (Fed. Cir. 1991) (internal

 quotation omitted). “Factors that may be considered in determining

 level of ordinary skill in the art include: (1) the educational

 level of the inventor; (2) types of problems encountered in the

 art; (3) prior art solutions to those problems; (4) rapidity with

 which innovations are made; (5) sophistication of the technology;

                                      27
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 28 of 45 PageID #:
                                  10787


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                  c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 and (6) educational level of active workers in the field.” Daiichi

 Sankyo Co., Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir.

 2007) (citation omitted). These factors are illustrative, not

 exhaustive. Id.

           In this case, the parties agree that, for the formulation

 claim, a POSA at the priority date would have been a person with at

 least (1) an advanced degree, such as a master’s degree or Ph.D.,

 in    a    pharmaceutical   science,   such   as   a   formulation     science;

 (2)       several   years   of   experience   in   the   field    of   aerosol

 pharmaceutical development; and (3) the ability to collaborate with

 others, such as colleagues with expertise in related areas (i.e.,

 physicians specializing in treating respiratory diseases) (Dkt. No.

 415 at 7). AstraZeneca asserts that a POSA would also be trained in

 chemistry (Dkt. No. 417 at 7). Mylan’s expert, Dr. Pritchard,

 explained that a POSA would be able to consult with colleagues

 having expertise in chemistry if and when necessary (Trial Trans.

 95:15-24, 154:4-20; 156:18-157:6; see also id. at 340:15-341:16).

           The parties also offered slightly different definitions of the

 level of ordinary skill in the art required for the method of

 treatment claim. According to Dr. Atasoy, a POSA for the method of

 treatment would have a medical degree and at least several years of

                                        28
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 29 of 45 PageID #:
                                  10788


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                          1:18CV193
                                                                          c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 experience with patients, such as those with asthma and COPD.                         Id.

 at   361:12-20.    A   POSA      may    collaborate       with    other    colleagues,

 including    experts        in    the    field      of    aerosol       pharmaceutical

 developments. Id. at 361:20-22. According to Dr. Panettieri, a POSA

 would have a medical degree with several years of experience in

 treating respiratory diseases such as COPD and asthma, id. at

 837:11-13, and may collaborate with others, including a scientist

 with   experience      in   the   development        of   inhaled       pharmaceutical

 products. Id. at 837:14-16.

        These slight differences in the parties’ proposed definitions

 would not impact the opinion of either the formulator or method of

 treatment expert. Id. at 118:1-18, 362:1-4, 599:4-18, and 837:20-

 22. Therefore, the Court determines that a formulator POSA would

 have an advanced degree such as a master’s degree or Ph.D. in a

 pharmaceutical science, several years of experience in the field of

 aerosol pharmaceutical development, and the ability to collaborate

 with others,      including       experts      in   the   field    of     chemistry    or

 chemical engineering. A method of treatment POSA would have a

 medical degree and at least several years of experience treating

 patients with respiratory problems, such as asthma or COPD, and may

 collaborate with other colleagues, including expert formulators in

                                           29
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 30 of 45 PageID #:
                                  10789


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 the field of aerosol pharmaceutical products.

 C.    The Parties’ Contentions

       Mylan contends that the patents-in-suit are invalid as obvious

 because the claimed formulations would have been an obvious pMDI

 reformulation of the Symbicort® Turbuhaler DPI (“Symbicort® DPI”).

 According to Mylan, a POSA would have been motivated to reformulate

 the Symbicort® DPI as a pMDI while maintaining its proven dosing

 and efficacy. Further, with only two pMDI formats available, a

 suspension would have been both obvious and preferred. HFA 227

 would have been the preferred non-CFC propellant of the two readily

 available options, and a POSA would have selected PVP and PEG as

 excipients based on the prior art. Finally, a POSA would have

 optimized   excipient grades     and     concentrations   through   routine

 testing with a reasonable expectation of success.

       AstraZeneca asserts that Mylan has not met its burden to prove

 obviousness by clear and convincing evidence. It argues that the

 prior art on which Mylan relies teaches away and would not have

 motivated a POSA to make the claimed combination. It also contends

 that Mylan failed to show it would have been obvious to select and

 combine the elements of the claimed invention because a POSA would

 not have been motivated to make a suspension, to use HFA 227, PVP

                                     30
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 31 of 45 PageID #:
                                  10790


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                             1:18CV193
                                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 K25, or PEG-1000, and would not have arrived at the claimed

 formulation    by    routine     optimization           or    otherwise.         AstraZeneca

 further     argues   that   a    POSA   would       not      have    had    a    reasonable

 expectation of success, and that the claimed invention exhibits

 unexpected properties.

       The Court will address each of the parties’ arguments in turn.

 D.    The Asserted Claims are Valid and Not Obvious

       The    patents-in-suit      claim       a    new       formulation         to    deliver

 budesonide     and   formoterol     fumarate            dihydrate.        Therefore,       the

 claimed invention is obvious if a person of ordinary skill would

 have selected and combined the prior art references to reach the

 claimed composition         or   formula.         Eli    Lilly      and    Co.    v.    Zenith

 Goldline     Pharm.,    471      F.3d     1369,          1380       (Fed.       Cir.     2006)

 (“[T]o establish a prima facie case of obviousness based on a

 combination of elements in the prior art, the law requires a

 motivation to select the references and to combine them in the

 particular claimed manner to reach the claimed invention.”).

       1.     Motivation to Select

       As the party bearing the burden of proof, Mylan must show a

 “reason that would have prompted [a POSA] to combine the elements

 in the way the claimed new invention does,” with a reasonable

                                          31
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 32 of 45 PageID #:
                                  10791


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 expectation of success in solving a known problem. KSR, 550 U.S. at

 418; Orexo AB v. Actavis Elizabeth LLC, 903 F.3d 1265, 1271 (Fed.

 Cir. 2018). “The obviousness inquiry does not merely ask whether a

 skilled artisan could combine the references, but instead asks

 whether ‘they would have been motivated to do so.’” Adidas AG v.

 Nike, Inc., 963 F.3d 1355, 1359 (Fed. Cir. 2020) (quoting InTouch

 Techs., Inc. v. VGO Commc’ns, Inc., 751 F.3d 1327, 1352 (Fed. Cir.

 2014)). “Fundamental differences between the references are central

 to th[e] motivation to combine inquiry.” Adidas AG, 751 F.3d at

 1359.

       A   skilled   artisan’s    motivation     to   make   a   particular

 combination includes “whether he would select particular references

 in order to combine their elements.” WBIP, LLC v. Kohler Co., 829

 F.3d 1317, 1337 (Fed. Cir. 2016). “The inventor’s own path itself

 never leads to a conclusion of obviousness. . . . What matters is

 the path that [a POSA] would have followed, as evidenced by the

 pertinent prior art.” Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678

 F.3d 1280, 1296 (Fed. Cir. 2012).

       “A prima facie case of obviousness typically exists when the

 ranges of a claimed composition overlap the ranges disclosed in the

 prior art.” In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

                                     32
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 33 of 45 PageID #:
                                  10792


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                    1:18CV193
                                                                    c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 An overlap provides sufficient motivation to optimize the ranges.

 Id. at 1330 (“The normal desire of scientists or artisans to

 improve   upon   what    is    already       generally     known   provides   the

 motivation to determine where in a disclosed set of . . . ranges is

 the optimum combination.”).

       Broad ranges disclosed in prior art may preclude a finding of

 obviousness. See Genetics Inst., LLC v. Novartis Vaccines and

 Diagnostics, Inc., 655 F.3d 1291, 1306-07 (Fed. Cir. 2011) (“[T]he

 facts here present a case where the ‘disclosed range is so broad as

 to   encompass    a     very   large6        number   of    possible   distinct

 compositions’ thus ‘requir[ing] nonobvious invention,’ not a case,

 as in Peterson, where prior art ‘ranges that are not especially

 broad invite routine experimentation to discover optimum values.”).

       Here, the parties do not dispute that a POSA would have been

 motivated to adapt Symbicort® from a DPI to a PMDI (Trial Trans.

 101:10-12, 367:1-5, 842:1-9). The preference for pMDIs in the

 American market, coupled with the shift away from CFC propellants



       6
       The patent at issue contained “68,000 truncated variants of
 a protein made up of 2,332 amino acids, and the allegedly
 interfering inventions differ[ed] in terms of the size of the
 permitted amino acid deletions, the location of those deletions,
 and the degree of allowable amino acid substitutions.” Id.

                                         33
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 34 of 45 PageID #:
                                  10793


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                          1:18CV193
                                                                          c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 following the Montreal Protocol, would have motivated a POSA to try

 to create a pMDI with an ICS and LABA. Id. at 101:10-102:2, 451:4-

 13, 360:2-7, 842:15-23. But given the dearth of prior art that

 taught towards a formulation with all of the claimed components of

 the claims at issue, it is unclear what would have prompted (or

 even enabled) a POSA at the priority date to select and combine all

 the elements of the claimed invention.

        First, a POSA would have had to select both budesonide and

 formoterol as the active ingredients in the claimed formulation.

 Mylan   argues      that    these    were     the      active    ingredients       in   the

 Symbicort® DPI already on the market. As established at trial,

 however,      the   formulation       of     a       dry    powder    inhaler      differs

 significantly from a pMDI. Therefore, even if a POSA                            had been

 motivated to use both budesonide and formoterol, a POSA’s work

 would have      just   begun.       Indeed,      a    POSA    would   have   confronted

 additional      choices      concerning          the       concentrations     of     these

 medicaments in the formulation, whether to pursue a solution or a

 suspension, which grades of excipient and/or valve lubricant to use

 and in what concentrations, and which propellant or propellants to

 use.    All   of    these    choices,      and       the    unpredictable     ways      each

 adjustment     could       impact   the     overall        formulation,      created     an

                                             34
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 35 of 45 PageID #:
                                  10794


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                 1:18CV193
                                                                 c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 insurmountable hurdle for a POSA.7

       Second, to adapt the Symbicort® DPI to a pMDI, a POSA would

 have had to choose whether to pursue a solution or suspension

 formulation. A suspension formula most resembles a DPI because the

 drug particles remain in a solid state rather than dissolving into

 a smaller form and size, as they would in a solution. See, e.g.,

 Trial Trans. 110:12-14, 141:1-8, 142:9-19, 143:18-147:23.

       One of the “most important goals” of a formulator POSA would

 be to guarantee dose uniformity through the life of the device.

 Id. at 140:7-23, 611:23-25. Critically, particles from a DPI,

 designed to be used in a device that operates differently and to be

 co-blended with DPI-specific excipients, cannot be transferred

 wholesale to a pMDI propellant-based system. Id. at 622:6-25. Thus,

 the prior art did not teach using DPI particles in pMDIs, but

 instructed that the effective dose, based on particle size as

 emitted by the device, should match an existing CFC product (Dkt.

 No.   417   at   26).   See   also   JTX    2353.0007,   JTX   2392.0005,   PTX

 650.0006, Trial Trans. at 621:24-623:17. Keeping the same particle

 size used in the Symbicort® DPI therefore would likely not have



       7
           See Attachment 1, “Choices Faced by the POSA”, PDX-1.036.

                                        35
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 36 of 45 PageID #:
                                  10795


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                                1:18CV193
                                                                                c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 been a choice available to a POSA using the prior art known at the

 priority date.

        Next,    a   POSA        would     have       had    to     know   to   use   HFA    227

 exclusively, rather than a blend of HFA 227 and HFA 134a, or just

 HFA 134a. Yet, as of the priority date, every FDA-approved HFA pMDI

 product used HFA 134a, not HFA 227 (JTX 2353.0013; Trial Trans. at

 255:16-18, 653:14-16). Further, the density of budesonide and

 formoterol would cause these medicaments to sediment in HFA 134a

 but cream in HFA 227 (Dkt. No. 417 at 28). Formulations that cream,

 or   float     to   the    top     of     the     liquid         suspension,    “can   adhere

 substantially       at     the        gas-liquid           interface,     preventing       dose

 uniformity.” Id. at 29; Trial Trans. at 657:16-658:19.

        Critically,        Controls       3   and      9     in    the   Rogueda   prior     art

 identified this issue. Unlike Rogueda’s formulations using HFA

 134a, the budesonide and formoterol formulations using HFA 227, PVP

 K25,   and     PEG-1000         adhered      to    the      gas-liquid     interface       (JTX

 2374.0028; Trial Trans. at 656:6-659:18). Therefore, if a POSA’s

 primary   concern         was    to     duplicate          the    effective,    proven,    and

 consistent dosing in the Symbicort® DPI, the prior art at priority

 suggested that using HFA 227 likely would have been a fatal choice.

        Finally, to arrive at the claimed formulation, a POSA would

                                                 36
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 37 of 45 PageID #:
                                  10796


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 have to use PVP K25 and PEG-1000 in specific concentrations.

 Although one of the prior art references at the time, Mistry, used

 six PVP grades within its most preferred ranges (17 PF, K29/32,

 K90, K120, C15, and C30), it did not use K25 (JTX 2381.0003, pp.

 12-13; Trial Trans. at 311:12-312:5, 740:6-19). Thus, the long list

 of PEG grades and concentrations in Mistry would not have motivated

 a POSA to select PEG-1000 in a concentration of 0.3% w/w (JTX

 2381.0015, Trial Trans. at 314:6-8, 732:5-6).

       Given the “design space” in which a POSA found himself, Mylan

 argues a POSA would have undertaken “routine experimentation” and

 been guided by multiple references and his own knowledge that fewer

 than ten pharmaceutical grades of PVP and PEG, respectively, were

 commercially available at the priority date (including PVP K25 and

 PEG-1000) (Dkt. No. 418 at 18). It also contends that, from

 experience, a POSA would have understood that multiple grades would

 be screened at the same time during optimization. Id.

       But this argument discounts the fact that Mistry disclosed

 twelve excipient polymers, with six different grades being “most

 preferred,” and eleven lubricants—all of which would have required

 experimentation to determine the properties of each potential

 formulation. See Trial Trans. at 194:12-198:8. Moreover, a POSA

                                     37
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 38 of 45 PageID #:
                                  10797


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                           1:18CV193
                                                                           c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 would have had to engage in extensive experimentation to arrive at

 the concentrations used in the patents-in-suit. See id. at 737:8-

 747:12 (Dr. Young opining that, without hindsight, and based on

 Mistry,   a   POSA   would    never    have       used       PVP    and    PEG    in   the

 concentrations at issue here).

       AstraZeneca    argues    that,    had       a    POSA    relied      on    Mistry’s

 disclosures alone, the sheer number of potential formulations would

 have exceeded 2,560,000. See “Mistry’s Disclosures Lead to a Very

 Large Number of Formulations,” Attachment B. And, had a POSA

 considered other prior art references at the priority date, the

 number of possible combinations would have been even higher.

 Compare    PDX-2.097,      Attachment        C,       with    id.      Testing     these

 formulations to determine whether or not the combination was viable

 would have taken an “eternity.” Trial Trans: 746:22-747:12.

       Mylan’s   argument     amounts    to    simply         experimenting        in   the

 “design space,” and does not consider how different amounts of

 various ingredients could impact each other. See Allergan, Inc. v.

 Sandoz, Inc., 796 F.3d 1293, 1305 (Fed. Cir. 2015) (“[T]he record

 shows that the claimed amounts of the two different ingredients

 could and did materially and unpredictably alter the property of

 the   claimed    formulation.”).        Here,         the     number      of     possible

                                        38
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 39 of 45 PageID #:
                                  10798


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                         1:18CV193
                                                                         c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 combinations        disclosed   by    Mistry        alone   is   in    the   millions.

 Therefore,     at    the   priority    date     a    POSA   would      not   have    been

 motivated     to    select   the     specific       formulation       claimed   by   the

 patents-in-suit.

        2.     Teaching Away

        AstraZeneca argues that Rogueda’s controls teach away from

 selecting formulations with budesonide, formoterol, HFA 227, PVP

 K25, and PEG-1000 because the combinations closest to the claimed

 formulation were unsuitable and left medication residue at the gas-

 liquid exchange barrier.

        “[W]here there is a range disclosed in the prior art, and
        the claimed invention falls within that range, a relevant
        inquiry is whether there would have been a motivation to
        select the claimed composition from the prior art ranges.
        In those circumstances, the burden of production falls
        upon th patentee to come forward with evidence that (1)
        the prior art taught away from the claimed invention; (2)
        there were new and unexpected results relative to the
        prior art; or (3) there are other pertinent secondary
        considerations.”

 Id. at 1304-05. A reference does not teach away if it “merely

 expresses a general preference for an alternative invention but

 does    not     criticize,         discredit,        or     otherwise        discourage

 investigation into the claimed invention.” Meiresonne v. Google,

 Inc., 849 F.3d 1379, 1382 (Fed Cir. 2017). “A reference teaches


                                          39
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 40 of 45 PageID #:
                                  10799


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 away when a person of ordinary skill, upon reading the reference,

 would be discouraged from following the path set out in the

 reference, or would be led in a direction divergent from the path

 that was taken in the claim.” Id. “A reference that properly

 teaches away can preclude a determination that the reference

 renders a claim obvious.” In re Moutett, 686 F.3d 1322, 1333 (Fed.

 Cir. 2012); see also Winner Intern. Royalty Corp. v. Wang, 202 F.3d

 1340, 1349-50 (Fed. Cir. 2000).

       Rogueda performed tests to compare his invention containing

 polar fluorinated molecules to several “control” formulations.

 Control 3 and Control 9 are relevant to the patents-in-suit because

 Control 3 contained formoterol, 0.001% w/w PVP K25, 0.1% w/w PEG-

 1000 in a density-matched blend of HFA 227 and HFA 134a, and

 Control 9 contained budesonide, 0.001% w/w PVP K25 and 0.3% w/w

 PEG-1000 in HFA 227. The claimed formulation at issue in this case

 contains budesonide, formoterol, 0.001% w/w PVP K25, 0.3% w/w PEG-

 1000, and HFA 227.

       According to Mylan, Rogueda established that this formulation

 could be successfully created. The expert testimony at trial,

 however,    established    that    formulations    with    budesonide    or

 formoterol and PVP K25 and PEG-1000 adhered to the test cans at the

                                     40
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 41 of 45 PageID #:
                                  10800


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 gas-liquid interface and had particle aggregation (JTX 2374 at pp.

 27-28, 30-32; Trial Trans. at 680:1-686:21, 690:5-696:6). Based on

 this, AstraZeneca contends that a POSA would have expected that

 budesonide and formoterol formulations with PVP K25 and PEG-1000

 would be unstable (Dkt. No. 417 at 13).

       The experts at trial all agreed that dose uniformity and

 consistent dosing would be priorities for a POSA (Trial Trans.

 262:13-268:15, 389:2-11, 601:13-25, 831:3-9). Therefore, the bare

 data in Rogueda, which was not even the focus of the testing at

 issue, does not support Mylan’s argument that this prior art would

 have made the claimed invention obvious. It may be true that

 Rogueda did not necessarily disparage the formulations in Controls

 3 and 9, but the data cut against the very goal a POSA would have

 been trying to achieve—a stable product with a consistent dose.

 Therefore,    because   a   POSA   would   have   been   discouraged   from

 incorporating the formulations in Controls 3 and 9, Rogueda teaches

 away and does not render the claims obvious.

       3.   Obvious to Select or Combine

       “When there is a design need or market pressure to solve a

 problem and there are a finite number of identified, predictable

 solutions, a person of ordinary skill has good reason to pursue the

                                      41
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 42 of 45 PageID #:
                                  10801


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                  1:18CV193
                                                                  c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 known options within his or her technical grasp.” KSR, 550 U.S. at

 421. “If this leads to the anticipated success, it is likely the

 product not of innovation but of ordinary skill and common sense.”

 Id.

       Here, based on the prior art available at the priority date,

 there was no finite number of identified, predictable solutions.

 Rather, the prior art disclosed multiple grades of different

 excipients, different propellants, and various LABAs and inhaled

 corticosteroids that could be used. Therefore, without “clues

 pointing to the most promising combinations, an artisan could have

 spent years experimenting without success.” Leo Pharm. Products,

 Ltd. v. Rea, 726 F.3d 1346, 1357 (Fed. Cir. 2013); Trial Trans. at

 746:22-747:12. Consequently, even if the Court were to find Dr.

 Pritchard’s    “design    space”   argument      persuasive,     his    proposed

 routine    optimization   would    not    have   resulted   in    the   claimed

 invention within a reasonable period of time. It therefore would

 not have been obvious to try based on the prior art available to a

 POSA at the priority date.

       4.    Reasonable Expectation of Success

       The experts all agree that a POSA would have required a

 formulation having dose uniformity (Trial Trans. 262:13-268:15,

                                      42
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 43 of 45 PageID #:
                                  10802


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.                    1:18CV193
                                                                    c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 389:2-11,   601:13-25,      831:3-9).    The   expectation     of    success   is

 assessed in view of this goal. See Institut Pasteur & Universite

 Pierre et Marie Curie v. Focarino, 738 F.3d 1337, 1346-47 (Fed.

 Cir. 2013). “[T]here can be little better evidence negating an

 expectation of success than actual reports of failure.” See In re

 Cyclobenzaprine, 676 F.3d at 1081.

       As   the   Court    has   discussed,     the   prior   art    taught   that

 budesonide formulations with PVP K25 and PEG-1000 undesirably

 adhered to the device at the liquid-gas interface. Therefore, a

 POSA would not have had a reasonable expectation of success in

 creating a stable budesonide pMDI using HFA 227, PVP K25, and PEG-

 1000,   much     less    when   these   ingredients     were   combined      with

 formoterol.

       5.    Unexpected Properties

       Because Mylan has failed to carry its burden of proving a

 motivation to select and combine the elements of the claims,

 Otsuka, 678 F.3d at 1296, the Court need not reach the issue of

 unexpected properties. Even so, Mylan’s arguments on this issue are

 unavailing. Unexpected properties are present where “the claimed

 invention exhibits some superior property or advantage” that a POSA

 “would have found surprising or unexpected.” Procter & Gamble v.

                                         43
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 44 of 45 PageID #:
                                  10803


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.             1:18CV193
                                                             c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
 Teva Pharm., 566 F.3d 989, 994 (Fed. Cir. 2009). Evidence of

 unexpected properties need only be “reasonably commensurate with

 the scope of the claims.” In re Huai-Hung Kao, 639 F.3d 1057, 1068

 (Fed. Cir. 2011).

       Here, AstraZeneca’s succeeded in its patent prosecution when

 it demonstrated the superior stability of its formulation with

 0.001% w/w PVP K25. Mylan stresses that all tested formulations of

 Symbicort® with varying concentrations of PVP K25 had the same

 stability over the first fifteen seconds after shaking. But as Dr.

 Young opined this would not render the rest of the data irrelevant

 to a POSA (Trial Trans. at 752:3-15, 758:16-759:22). Indeed, a POSA

 would understand the formulation’s stability after fifteen seconds

 to be an unexpected superior property when compared to Rogueda

 Control 9, which, as a whole, teaches away from the claims. Id. at

 755:21-758:1. Accordingly, because an embodiment within the scope

 of the claims had unexpected properties, the claims are valid and

 not obvious.




                                     44
Case 1:18-cv-00193-IMK-RWT Document 431 Filed 03/02/21 Page 45 of 45 PageID #:
                                  10804


 ASTRAZENECA AB, ET AL. V. MYLAN PHARM. INC., ET AL.              1:18CV193
                                                              c/w 1:19CV203

                MEMORANDUM OPINION AND ORDER MAKING
      FINDINGS OF FACT AND GRANTING JUDGMENT IN FAVOR OF THE
   PLAINTIFFS, ASTRAZENECA AB AND ASTRAZENECA PHARMACEUTICALS LP
                               IV. CONCLUSION

       For the reasons discussed, the Court determines that Mylan has

 failed to carry its burden of proving obviousness by clear and

 convincing evidence.

       It is so ORDERED.

       The Clerk is directed to enter separate judgment orders in

 favor    of     Plaintiffs,     AstraZeneca      AB    and     AstraZeneca

 Pharmaceuticals LP, in Civil Action Nos. 1:18cv193 and 1:19cv203,

 and to transmit copies of these orders to counsel of record.

 DATED: March 2, 2021


                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                     45
